UNITED STATES SECURITIES AND EXCHANGE COMMISSION 450 Fifth Street NW Washington, D.C. 29549 Form8-K PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 26, 2011 First Bancorp (Exact Name of Registrant as Specified in its Charter) North Carolina 0-15572 56-1421916 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification Number) 341 North Main Street, Troy, North Carolina (Address of Principal Executive Offices) (Zip Code) (910) 576-6171 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 First Bancorp INDEX Page Item8.01 – Other Events 3 Item9.01 – Financial Statements and Exhibits 3 Signatures 4 Exhibit99 (a)News Release dated May 26, 2011 5 2 Item 8.01 — Other Events On May 26, 2011, the Registrant issued a news release to announce a cash dividend.The Registrant reported that its board of directors had declared a cash dividend of 8 cents per share on its common stock payable on July 25, 2011 to shareholders of record as of June 30, 2011. Item9.01 – Financial Statements and Exhibits Exhibit 99(a) – News Release dated May 26, 2011 Disclosures About Forward Looking Statements The discussions included in this document and its exhibits may contain forward looking statements within the meaning of the Private Securities Litigation Act of 1995, including Section21E of the Securities Exchange Act of 1934 and Section27A of the Securities Act of 1933.Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially.For the purposes of these discussions, any statements that are not statements of historical fact may be deemed to be forward looking statements. Such statements are often characterized by the use of qualifying words such as “expects,” “anticipates,” “believes,” “estimates,” “plans,” “projects,” or other statements concerning opinions or judgments of the Company and its management about future events.The accuracy of such forward looking statements could be affected by such factors as, including but not limited to, the financial success or changing conditions or strategies of the Company’s customers or vendors, fluctuations in interest rates, actions of government regulators, the availability of capital and personnel or general economic conditions. 3 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. First Bancorp May 26, 2011 By: /s/ Jerry L. Ocheltree Jerry L. Ocheltree President and Chief Executive Officer 4
